The opinion of the court Avas filed
Per Curiam.
— In the case of Lewis v. Smith, 2 S. & R., 141, it was held by this court, that where a judgment is confessed, if the plaintiff’s demand be in the nature of a debt, Avhich may be ascertained by calculation, whether it arise on a note or other writing, or on an account, it is sufficient to enter judgment generally. The judgment is supposed to be the amount of damages laid in the narr, and execution issues ac*337cordingly; but it is proper that the plaintiff should indorse the actual amount of the debt on the execution, and if injustice Inis thereby been done the defendant, the court can grant immediate relief on motion. A like ruling will be found in the case of Cochlin v. The Commonwealth, 11 W. N. C., 460. In the case in hand, judgment was confessed on the bond, under the power of attorney, in the full amount thereof, and the damages laid in the narr in the sum of money imposed, by way of fine, on the defendant by the Quarter Sessions. All this was formal and regular, and against it no exception can be entertained.
So, it is a mistake to suppose that the defendant and his sureties were released from the obligation of their bond by the imprisonment of the defendant in default of the payment of his fine. That was part of the penalty which he suffered in consequence of his non-compliance with the sentence of the court, and whilst it released him from the grasp of the Quarter Sessions, it in no way affected the obligation of his bond.
The judgment is affirmed.